Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jeremy Dukmen on 3/2/21.


Regarding the Claims:

Regarding Claim 10, the phrase on page 4, ln 13-15, was amended as follows:
contacting a step of a second series of steps of a second top surface of the second leg with the vehicle or other object, wherein [[the]] each of the steps of the second series of steps is parallel to the second plane;



Regarding Claim 30, the claim is amended as follows:

30. The method of claim 10 further comprising: 7 LEGAL\50891559\1Application No. 15/942,422 Reply to Office Action dated January 11, 2021 
contacting the first step of the first series of steps with the vehicle or other object; and 
contacting one of the steps of the second series of steps with the vehicle or other object.

Allowable Subject Matter

Claims 1, 2, 4, 5, 8, 10, 12, 13, 16, 21, 22, 24-30 are allowed as amended by the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance: The prior art, either alone or in combination, do not teach:
 a step chock with the rotatably coupled leg structure as claimed in Claim 1 in which the step chock can be configured in either a step-up orientation or a toe-up configuration; 
a method as claimed in Claim 10 in which the step chock has the structure/method as claimed including releasing a position-locking pin and rotating a swivel link as claimed;

a method as claimed in Claims 13 and 27 in which the step chock has the structure/method claimed and allows a toe-up configuration;

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID M WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on M-T 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632